Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 17/082430 
    
        
            
                                
            
        
    

Parent Data17082430, filed 10/28/2020 Claims Priority from Provisional Application 62927418, filed 10/29/2019



Non-Final Office Action

Claims 1-21 are pending.
Claims 7-10 were examined.
Claims 1-6 and 11-21 were withdrawn from consideration as non-elected invention.













Information Disclosure Statement

No IDS was filed in this application

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the Following reasons apply:
The specification does not describe the terms derivative.
The term "derivative" may refers to a synthetically modified compound which partially or exactly mimics the chemical or biological activity of the well-known parent compound, yet is not identical in chemical structure to the parent compound. 
Instant claims 7 is  drawn to a method of ameliorating cardiac cachexia in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a steroidal lactone.
Claim 8 is drawn to the method of claim 7, wherein the steroidal lactone is a withanolide isolated from Withania somnifera or a derivative thereof.
In regards to steroidal lactone in claim 7, specification describes that steroidal  lactone such as a WFA, a derivative of WFA or an analog of WFA. [0011] to [0014].   Lactones are cyclic carboxylic esters, containing a 1-oxacycloalkan-2-one structure (C.dbd.O)--O--), or analogues having unsaturation or heteroatoms replacing one or more carbon atoms of the ring. Steroidal compounds have four rings arranged in a specific molecular configuration and generally includes three six-member cyclohexane rings and one five-member cyclopentane ring. "Steroidal lactones" or "lactone steroids" as used herein refer to compounds having a steroid backbone bound to a lactone or one of its derivatives. Exemplary lactone steroids encompassed by the present disclosure include withanolides.  [0053].
Specification does not describe method of ameliorating cardiac cachexia by steroid lactones and derivatives as claimed.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’) 
Mere indistinct terms (such as derivative, steroid lactone etc. used herein) not suffice to meet the written description requirement. This is particularly true when a compound is claimed in purely functional terms. See Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886 (CAFC 2004) at 1892, stating:

Written description requirement, "serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed.Cir. 2005). The requirement "serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time." Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 922 (Fed.Cir.2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970 (Fed.Cir.2002)); see O'Reilly v. Morse, 56 U.S. (15 How.) 62, 121, 14 L.Ed. 601 (1853) (explaining that a patentee "can lawfully claim only what he has invented and described, and if he claims more his patent is void"); Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed.Cir.2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude . . . does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.").
"To satisfy the written description requirement, `the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.'" Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting In re Alton, 76 F.3d 1168, 1172 (Fed.Cir.1996)). "In other words, the applicant must `convey with reasonable clarity to those skilled in 1372*1372 the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent." Id. (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991)). Such disclosure need not recite the claimed invention in haec verba, but it must do more than merely disclose that which would render the claimed invention obvious. Rochester, 358 F.3d at 923; Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566-67 (Fed.Cir.1997); see also PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed.Cir.2008) (explaining that § 112, ¶ 1 "requires that the written description actually or inherently disclose the claim element").
"Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed." Carnegie Mellon, 541 F.3d at 1122 (citing Enzo, 323 F.3d at 963). The written description requirement is not satisfied by "[t]he appearance of mere indistinct words in a specification or a claim, even an original claim. . . . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
It appears that Applicant has no possession of the claimed invention. 
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.


It is suggested to amend the claims to overcome the rejection.


35 U.S.C. 103 (a) Rejection

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 7-10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Gurpreet Kaur et al.  (Withania somnifera shows a protective effect in monocrotaline-induced pulmonary hypertension, Pharmaceutical Biology, (2015), 53:1, 147-157, (2015); DOI: 10.3109/13880209.2014.912240) and Anker SD et al. (The syndrome of cardiac cachexia. Withania somnifera, Withanolide for treatments which embraces Applicants claimed invention.  Se the entire documents.   

Determining the scope and contents of the prior art (MPEP 2141.01)
In regards to claim 7 and 8, Kaur et al. teaches that Withania somnifera (Linn.) Dunal (Solanaceae), a clinically used herbal drug in Ayurveda, is a potent antioxidant, anti-inflammatory, pro-apoptotic, and cardioprotective effects. Withania somnifera shows a protective effect in monocrotaline-induced pulmonary hypertension. It teaches the effect of W. somnifera root powder on monocrotaline (MCT)-induced PH in rats.  Preventive treatment with 50 and 100 mg/kg W. somnifera significantly reduced the RVP and all markers of RVH in MCT-challenged rats. There was an improvement in inflammation, oxidative stress and endothelial dysfunction, and attenuation of proliferative marker and apoptotic resistance in lungs. Therapeutic treatment with W. somnifera (100 mg/kg) also reduced RVP and RVH.   Kaur teaches that W. somnifera significantly protected against MCT-induced PH due to its antioxidant, anti-inflammatory, pro-apoptotic, and cardioprotective properties.  (Abstract).
	In regards to claim 8, Kaur teaches that With was isolated from Withania somnifera.
In regards to claim 9, Kaur teaches withanolide A.

    PNG
    media_image1.png
    210
    270
    media_image1.png
    Greyscale

	In regards to elected species for the treatment of cardiac Kaur teaches cardiovascular system, W. somnifera showed positive inotropic and chronotropic effects, decreased preload, W. somnifera improved neuromuscular coordination, cardiovascular endurance, and lowered systolic blood pressure in a clinical study. (Lines 1rst para, right col. (Introduction, p-147, right col. and lines 1-7 page 148))
	Pulmonary hypertension (PH) is characterized by an increase in pulmonary vascular resistance, right ventricle pressure (RVP), and right ventricle hypertrophy (RVH) which culminates in right heart failure.  In PH, there is persistent hypoxia, oxidative stress, inflammation in lungs along with pulmonary vascular remodeling due to apoptotic resistance, and excessive proliferation of cells of pulmonary arteries(Lines 1-4, page 147; lines 1-7. Page 148).
	Withania somnifera (Linn.) Dunal (Solanaceae), a clinically used herbal drug in Ayurveda, shows potent antioxidant, anti-inflammatory, pro-apoptotic, and cardirotective effects. Kaur et al teaches that for preventive treatment with 50 and 100 mg/kg W. somnifera significantly reduced the RVP rats. It teaches that here was an improvement in inflammation, oxidative stress and endothelial dysfunction, and 149. 
	Kaur et al teaches that W. somnifera significantly protected against MCT-induced PH due to its antioxidant, anti-inflammatory, pro-apoptotic, and cardioprotective properties.  (Discussion).
	The effect of W. somnifera treatment on right ventricular pressure.  It teaches the preventive treatment with W. somnifera at the doses of 50 and 100 mg/kg for 5 weeks significantly decreased the RVP (See Figure 2A). Therapeutic treatment with W. somnifera at the dose of 100 mg/kg led to a significant decrease in the as compared with the MCT-treated rats ( (Table 2). 
	In regards to effect of W. somnifera for treatment of right ventricular hypertrophy Kaur et al. teaches that a  significant decrease in RV/LV + S, RV/HW, and RV/BW ratios were observed W. somnifera in MCT-treated rats (Figure 2B and C, and Table 2). 
	Kaur teaches the effect of W. somnifera treatment on right ventricular pressure. On pulmonary endothelial dysfunction  Withania somnifera treatment at 50 and 100 mg/kg caused a significant increase in vasorelaxation in pulmonary vessels as compared with the MCT group and showed improvement in endothelial dysfunction (See Figure 6A). There was a significant decrease in the expression of eNOS in lungs of MCT-treated rats. This decrease in the expression of eNOS was reversed by the preventive treatment with 50 and 100 mg/kg W. somnifera in lungs (See Figure 6B). 
	Kaur teaches that there was a significant increase in the expression of HIF-1α in lungs of rats treated with MCT. One of the reasons of protection by W. somnifera in PH may be down-regulation of HIF-1α because it regulates a number of genes involved in vascular remodeling like vascular endothelial growth factor (VEGF), proliferative and vasoactive factors such as endothelin-1, platelet-derived growth factor (PDGF), and angiotensin-converting enzyme (ACE) which have an important role in pathophysiology of PH.  It teaches that  W. somnifera treatment attenuated RVP and RVH in preventive as well as therapeutic treatment. Preventive treatment with W. somnifera decreased oxidative stress, inflammation, improved endothelial dysfunction, and reversed the pulmonary vascular remodeling associated with PH. Due to its antioxidant, vasodilatory, anti-inflammatory, and pro-apoptotic properties (See Figure 8), W. somnifera can be used for the treatment of PH. Thus, this study has shown overall protective effect of W. somnifera on PH and again confirmed its use as a general cardio protectant and a vitalizer in Indian medicinal system.  (Conclusion).   Figure 8. Schematic diagram showing the possible mechanism of the protective effect of Withania somnifera in pulmonary hypertension.
	Kaur teaches the effect of W. somnifera treatment on right ventricular hypertrophy, effect of W. somnifera treatment on right ventricular pressure, effect of W. somnifera treatment on body weight, effect of W. somnifera on body weight and cardiac parameters in MCT-treated rats, effect of W. somnifera treatment on pulmonary vascular remodeling and effect of W. somnifera treatment on pulmonary endothelial dysfunction.
W. somnifera  extract.  A person skilled in the art would find an appropriate dose depending on the patients age and severity of the disease.
	Kaur et al. does not teach explicitly elected method of ameliorating cardiac cachexia by withanolide A. It teaches treatment with extract of  W. somnifera  for treatment of right ventricular hypertrophy, treatment on pulmonary vascular remodeling, treatment on pulmonary endothelial dysfunction effect of W. somnifera treatment on right ventricular pressure and more as cited above and listed in Kaur et al.  
	Stefan Anker et al. teaches the syndrome of cardiac cachexia.  It  teaches that Cachexia, is a body wasting, is a serious complication of chronic illness. Cardiac cachexia is a common complication of coronary heart failure (CHF) which is associated with poor prognosis, independently of functional disease severity, age, measures of exercise capacity, and left ventricular ejection fraction. Patients with cardiac cachexia suffer from generalized loss of lean tissue, fat tissue, as well as bone tissue. Cachectic CHF patients are weaker and fatigue earlier. This is due to both reduced skeletal muscle mass and impaired skeletal muscle quality. Concerning the pathophysiology of cardiac cachexia, there is increasing evidence that neurohormonal and immune abnormalities may play a crucial role. Cachectic CHF patients have raised plasma levels of norepinephrine, epinephrine, and cortisol, and they show high plasma renin activity and increased plasma aldosterone levels. It teaches that  cardiac cachexia is linked to raised plasma levels of inflammatory cytokines, such as tumor necrosis factor alpha. Cardiac cachexia is a multifactorial neuroendocrine and metabolic disorder with a poor prognosis. A complex imbalance of different body systems, termed catabolic/anabolic imbalance, is likely to be responsible for the development of the wasting process.   (Abstract). 
	It would have been obvious to one skilled in the art at the time the invention was filed to treat cardiac cachexia by administering the extract of the  Withania somnifera extract which contains compound withanolide A  as taught by Kaur et al.  Since Anker et al. teaches that cardiac cachexia cardiac cachexia is linked to raised plasma levels of inflammatory cytokines, such as tumor necrosis factor alpha. Cardiac cachexia is a multifactorial neuroendocrine and metabolic disorder with a poor prognosis. A complex imbalance of different body systems, In addition Anker et al. provides that the syndrome of cardiac cachexia and  cachexia, is a body wasting, is a serious complication of chronic illness. Cardiac cachexia is a common complication of coronary heart failure (CHF) which is associated with poor prognosis, independently of functional disease severity, age, measures of exercise capacity, and left ventricular ejection fraction. Patients with cardiac cachexia suffer from generalized loss of lean tissue, fat tissue, as well as bone tissue. Cachectic CHF patients are weaker and fatigue earlier.  Since it also teaches that  cardiac cachexia is linked to raised plasma levels of inflammatory cytokines, such as tumor necrosis factor alpha. Cardiac cachexia is a multifactorial neuroendocrine and metabolic disorder with a poor prognosis.  It would have been obvious to one skilled in the art  to use W. somnifera  for the treatment on right ventricular pressure right ventricular hypertrophy. ( (Table 2).
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
            The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the 
Administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as claimed would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293. Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
In absence of any criticality and/or unexpected results presently claimed invention is considered obvious over the prior art of record.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the 
Response to Remarks

Applicant’s response to restriction requirement filed on 12/15/2021 is acknowledged.  Applicants elected group II with traverse, claims 7-10 drawn a method of ameliorating cardiac cachexia in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a steroidal lactone. 
 
Species of the Compound


    PNG
    media_image2.png
    290
    245
    media_image2.png
    Greyscale


Applicants argued that invention of group   IV, claims 18-21 should be joined with elected group,  drawn to a method of attenuating arrhythmia, systolic dysfunction, and/or diastolic dysfunction in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a steroidal lactone.  

Examiner respectfully disagrees with the arguments because the search required claims 18-21 will not be the same as for claims 7-10.  Claims are drawn to steroidal lactone which includes large number of different steroid lactones.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/SABIHA N QAZI/Primary Examiner, Art Unit 1628